DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections below are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: 
while the playback device is displaying replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device; determining, by the playback device, a playback-modification action corresponding to the instruction and the identified media device, wherein determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to the identified media device; and modifying, by the playback device, playback of the replacement media content in accordance with the playback-modification action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-21 of U.S. Patent No. 11,272,252 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-16 and 18-21 of the patent.  
Application 17/649,002
U.S. Patent No. 11,272,252 B2
1. A method comprising: identifying, by a playback device, a media device based on a control message received from the media device by way of an audio and/or video interface, wherein the media device provides media content to the playback device; 
while the playback device is displaying replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device; determining, by the playback device, a playback-modification action corresponding to the instruction and the identified media device, wherein determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to the identified media device; and modifying, by the playback device, playback of the replacement media content in accordance with the playback-modification action.
1. A method comprising: identifying, by a playback device, a media device based on a control message received from the media device by way of an audio and/or video interface, wherein the media device provides media content to the playback device; … while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device; determining, by the playback device, a playback-modification action corresponding to the instruction and the identified media device, wherein determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to a type of the identified media device; and modifying, by the playback device, playback of the replacement media content in accordance with the playback-modification action.
2. The method of claim 1, further comprising obtaining the set of playback-modification actions corresponding to the identified media device.
2. The method of claim 1, further comprising obtaining the set of playback-modification actions corresponding to the type of the identified media device.
3. The method of claim 1, further comprising: generating, by the playback device, a fingerprint from a portion of media content received from the media device, wherein the identifying is further based on the fingerprint.
3. The method of claim 1, further comprising: generating, by the playback device, a fingerprint from a portion of media content received from the media device, wherein the identifying is further based on the fingerprint.
4. The method of claim 1, wherein the audio and/or video interface comprises a High- Definition Multimedia Interface (HDMI) interface, and wherein the control message comprises a Consumer Electronics Control (CEC) message.
4. The method of claim 1, wherein the audio and/or video interface comprises a High-Definition Multimedia Interface (HDMI) interface, and wherein the control message comprises a Consumer Electronics Control (CEC) message.
5. The method of claim 4: wherein the CEC message includes a logical address of the media device, the logical address being indicative of a device type of the media device, and wherein identifying the media device comprises identifying the media device based at least on the logical address of the media device.
5. The method of claim 4: wherein the CEC message includes a logical address of the media device, the logical address being indicative of a device type of the media device, and wherein identifying the media device comprises identifying the media device based at least on the logical address of the media device.
6. The method of claim 4: wherein the CEC message includes a device vendor identifier (ID) of the media device, the device vendor ID being indicative of a manufacturer of the media device, and wherein identifying the media device comprises identifying the media device based at least on the device vendor ID of the media device.
6. The method of claim 4: wherein the CEC message includes a device vendor identifier (ID) of the media device, the device vendor ID being indicative of a manufacturer of the media device, and wherein identifying the media device comprises identifying the media device based at least on the device vendor ID of the media device.
7. The method of claim 4: wherein the CEC message includes an on-screen display name of the media device, and wherein identifying the media device comprises identifying the media device based at least on the on-screen display name of the media device.
7. The method of claim 4: wherein the CEC message includes an on-screen display name of the media device, and wherein identifying the media device comprises identifying the media device based at least on the on-screen display name of the media device.
8. The method of claim 1, wherein the instruction comprises an instruction configured to cause performance of a channel-change operation, and wherein the playback-modification action comprises causing the display of the replacement media content to cease.
8. The method of claim 1, wherein the instruction comprises an instruction configured to cause performance of a channel-change operation, and wherein the playback-modification action comprises causing the display of the replacement media content to cease.
9. The method of claim 1: wherein determining the playback-modification action comprises (i) determining an overlay corresponding to the instruction and the identified media device and (ii) determining a region within a display of the playback device corresponding to the overlay, and wherein modifying playback of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content when the identified media device provides the overlay for display.
9. The method of claim 1: wherein determining the playback-modification action comprises (i) determining an overlay corresponding to the instruction and the identified media device and (ii) determining a region within a display of the playback device corresponding to the overlay, and wherein modifying playback of the replacement media content comprises modifying a transparency of the region such that the overlay is visible through the replacement media content when the identified media device provides the overlay for display.
10. The method of claim 9, wherein modifying the transparency of the region comprises applying an opacity mask to the region.
10. The method of claim 9, wherein modifying the transparency of the region comprises applying an opacity mask to the region.
11. The method of claim 1, wherein the instruction comprises an instruction to access a menu, and wherein the playback-modification action comprises providing the menu within a first region of a display of the playback device and providing the replacement media content within a second region of the display.
11. The method of claim 1, wherein the instruction comprises an instruction to access a menu, and wherein the playback-modification action comprises providing the menu within a first region of a display of the playback device and providing the replacement media content within a second region of the display.
12. The method of claim 11, further comprising determining a template corresponding to the instruction and the identified media device, wherein the template specifies the first region and the second region.
12. The method of claim 11, further comprising determining a template corresponding to the instruction and the identified media device, wherein the template specifies the first region and the second region.
13. The method of claim 12, further comprising reducing a size of the replacement media content based on a size of the second region.
13. The method of claim 12, further comprising reducing a size of the replacement media content based on a size of the second region.
14. The method of claim 1, wherein the instruction comprises a playback-speed adjustment, and wherein modifying playback of the replacement media content comprises adjusting a playback speed at which the replacement media content is provided.
14. The method of claim 1, wherein the instruction comprises a playback-speed adjustment, and wherein modifying playback of the replacement media content comprises adjusting a playback speed at which the replacement media content is provided.
15. The method of claim 1, wherein the playback device comprises a television, and wherein providing the replacement media content for display comprises providing the replacement media content for display using a media player.
15. The method of claim 1, wherein the playback device comprises a television, and wherein providing the replacement media content for display comprises providing the replacement media content for display using a media player.
16. The method of claim 15, wherein the replacement media content is an advertisement.
16. The method of claim 15, wherein the replacement media content is an advertisement.
17. The method of claim 1, wherein receiving, using the receiver of the playback device, the instruction comprises: receiving, via a wireless communication interface of the playback device, the instruction; and matching a characteristic of the instruction with a characteristic of a reference instruction.
18. The method of claim 1, wherein receiving, using the receiver of the playback device, the instruction comprises: receiving, via a wireless communication interface of the playback device, the instruction; and matching a characteristic of the instruction with a characteristic of a reference instruction.
18. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: identifying a media device based on a control message received from the media device by way of an audio and/or video interface, wherein the media device provides media content to a playback device; 
while the playback device is displaying replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device; determining a playback-modification action corresponding to the instruction and the identified media device, wherein determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to the identified media device; and modifying playback of the replacement media content in accordance with the playback-modification action.
19. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: identifying a media device based on a control message received from the media device by way of an audio and/or video interface, wherein the media device provides media content to a playback device; … 
while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device; determining a playback-modification action corresponding to the instruction and the identified media device, wherein determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to a type of the identified media device; and modifying playback of the replacement media content in accordance with the playback-modification action.
19. The non-transitory computer-readable medium of claim 18, wherein the audio and/or video interface comprises a High-Definition Multimedia Interface (HDMI) interface, and wherein the control message comprises a Consumer Electronics Control (CEC) message.
20. The non-transitory computer-readable medium of claim 19, wherein the audio and/or video interface comprises a High-Definition Multimedia Interface (HDMI) interface, and wherein the control message comprises a Consumer Electronics Control (CEC) message.
20. A computing system comprising: one or more processors; and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising: identifying a media device based on a control message received from the media device by way of an audio and/or video interface, wherein the media device provides media content to a playback device, 
while the playback device is displaying replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device, determining a playback-modification action corresponding to the instruction and the identified media device, wherein determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to the identified media device, and modifying playback of the replacement media content in accordance with the playback-modification action.
21. A computing system comprising: one or more processors; and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising: identifying a media device based on a control message received from the media device by way of an audio and/or video interface, wherein the media device provides media content to a playback device, … 
while the playback device is displaying the replacement media content, receiving, using a receiver of the playback device, an instruction that a remote control of the media device transmitted to the identified media device, determining a playback-modification action corresponding to the instruction and the identified media device, wherein determining the playback-modification action corresponding to the instruction and the media device comprises selecting the playback-modification action corresponding to the instruction from among a set of playback-modification actions corresponding to a type of the identified media device, and modifying playback of the replacement media content in accordance with the playback-modification action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424